283 F.2d 117
Johnny ILLOVA, Appellant,v.William H. BANNAN, Warden, State Prison of SouthernMichigan, Appellee.
No. 14221.
United States Court of Appeals Sixth Circuit.
Oct. 6, 1960.

Johnny Illova in pro. per.
Samuel J. Torina, Sol.  Gen., Lansing, Mich.  (Paul L. Adams, Atty. Gen., Daniel J. O'Hara, Perry A. Maynard, Asst. Attys.  Gen., on the brief), for appellee
Before MARTIN, MILLER and WEICK, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed for the reason that appellant has not exhausted his state remedy by application for a writ of certiorari to the Supreme Court of the United States from the order of the Supreme Court of Michigan denying his petition for a writ of habeas corpus.  Title 28 U.S.C. 2254; Ex parte Hawk, 321 U.S. 114, 64 S. Ct. 448, 88 L. Ed. 572; Darr v. Burford, 339 U.S. 200, 70 S. Ct. 587, 94 L. Ed. 761.